Citation Nr: 1204044
Decision Date: 02/03/12	Archive Date: 04/11/12

Citation Nr: 1204044	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  09-05 063	)	DATE FEB 03 2012
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in a previous, unspecified Board decision.


WITNESSES AT HEARINGS ON APPEAL

Veteran, Veteran's Brother-in-Law, Veteran's Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on the motion for revision or reversal on the grounds of clear and unmistakable error (CUE) in a previous, unspecified Board decision.


FINDING OF FACT

The Veteran has not adequately set forth allegations of CUE in a previous Board decision, the legal or factual basis for such allegations of error, and why the result would have been manifestly different but for the errors.


CONCLUSION OF LAW

The criteria for revision or reversal of a previous, unspecified Board decision on the basis of CUE are not met.  38 U.S.C.A. § 7111 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.1400, 20.1402, 20.1403, 20.1404 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a matter of law, the Veterans Claims Assistance Act of 2000 is not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Parker v. Principi, 15 Vet. App. 407, 412 (2002) (regarding CUE claim as to a prior final RO decision).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The Board wishes to emphasize this point with regard to the claim addressed herein.  The Veteran's case currently encompasses five claims files spanning nearly 40 years of active adjudication, with a significant portion of the most recent files being composed of pages of handwritten lay statements along with handwritten notes jotted in margins on copies of other records.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).  The Board is well aware that it cannot reject evidence favorable to the Veteran without discussing it.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  In this regard, the Board will discuss such favorable evidence individually when such a discussion is required to properly weigh that evidence.  However, to the extent that the multiple pieces of evidence address the same argument or advance the same evidentiary point, the Board will discuss that argument or the evidentiary point itself rather than the specific documents which advance them.

The Veteran claims that multiple Board decisions contained CUE because the Board failed to grant service connection for disabilities, failed to assign a proper evaluation for other disabilities, and failed to assign disability evaluations effective the date following the Veteran's separation from active military service.  The Veteran has been provided with multiple Board decisions on multiple issues since his separation from military service.  It remains unclear precisely which of these Board decisions the Veteran claims contain CUE.  However, all Board decisions that are not appealed to the Court are final and binding and are accepted as correct in the absence of CUE.  38 C.F.R. §§ 20.1100, 20.1400 (2010).

The question of whether CUE is present in a prior determination is analyzed under a three-pronged test.  First, it must be determined whether either the correct facts, as they were known at the time, were not before the adjudicator, that is, more than a simple disagreement as to how the facts were weighed and evaluated; or that the statutory or regulatory provisions existing at that time were incorrectly applied.  Second, the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome.  Third, a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

CUE is a very specific and rare kind of error.  CUE is the kind of error to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  To warrant revision or reversal of a Board decision for CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).  CUE does not include a change in medical diagnosis that corrects an earlier diagnosis considered in a Board decision, VA's failure to fulfill the duty to assist, or a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d); see Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); Crippen v. Brown, 9 Vet. App. 412, 424 (1996); see also Damrel, 6 Vet. App. at 245 (holding that a valid CUE claim requires that the Veteran assert more than a disagreement as to how the facts were weighed or evaluated).

The Veteran's claims file is very dense and the vast majority of the records associated with the file since 2003 have been lay statements from the Veteran.  Most of these lay statements consist of multiple pages of disagreement and complaint with regard to nearly every action VA has taken during the entire course of the adjudicatory process that his claims have undergone, from the RO to the Board to the Court of Appeals for Veterans Claims (Court).  The Veteran's insistence on pro-se representation, his voluminous submissions, and his writing style make it extraordinarily difficult to determine precisely what specific errors the Veteran alleges constitute CUE.  Indeed, it is not readily apparent that the Veteran himself even understands what constitutes CUE for VA purposes, as he regularly uses the term "harmless error" when discussing the various alleged errors.  In this regard, the Board emphasizes that any error that is "harmless" is inherently not CUE.  See Fugo, 6 Vet. App. at 43-44 (1993).

On review of the Veteran's numerous statements, he vaguely refers to complaints such as (1) improper use of "hearsay" evidence, (2) violations of the "Patient's Bill of Rights," (3) unconstitutionality, (4) "fraud" perpetrated by the Board and the Court, (5) failure to address the "Theory of Dual Causation," (6) denial of "due process" under Fed. R. Civ. P. 26, as the evidence which would prove his claims have not been associated with the claims file, (7) violations of the Freedom of Information Act, and (8) forgery of medical evidence.  The Veteran has also repeatedly stated that he has four CUE claims pending, though sometimes he claims he has five CUE claims.  However, these 'pending claims' appear to simply refer to the Veteran's disagreement with prior RO and Board decisions which denied various claims, and are not actually an itemized list of specific errors made in specific decisions.  This is most readily apparent in a July 2007 statement from the Veteran, in which he wrote that

[m]y 4, issues of [CUE] have been before the RO and the [Board] the past 20 years[.]  They first give me a 0% then a 10% another 10% 10 years later then another 10% 10 years later a total of 30%.  But never went back to Sept[ember] 29[,] 1963 because of their plausible reasons[.]  My medical record shows I'm entitled to my benefits from 29, Sep[tember] 1963.  That I sent you.

Similarly, in a January 2011 statement, the Veteran said that he "respectfully request that a bunch of errors have been made from the onset 1963, Sept[ember]."

The lack of coherence in the Veteran's arguments is further demonstrated by the January 2011 Court memorandum decision, which stated that the Veteran "alludes to due process and constitutional issues but fails to specify what these are. . . .  The closest the appellant comes to a discernable argument is when he asserts that the Board failed to apply the 'doctrine of dual causation' in regard to his 1962 injury."  The Court then addressed the Veteran's "dual causation" argument and found it without merit.

The Board notes that although CUE motions must be pled specifically, a moving party's pro se motion must be read sympathetically, notwithstanding the specific pleading requirements set forth in the regulations.  Further, the manifestly changed outcome may be inferred from pro se pleadings, even though not explicitly stated.  Canady v. Nicholson, 20 Vet. App. 393 (2006).

The Board finds that the numerous statements submitted by the Veteran simply do not allege CUE with the specificity required by 38 C.F.R. § 20.1404(a), (b).  After having carefully considered the Veteran's numerous statements, the Board finds that he has not made any sufficiently specific allegation of impropriety, misapplication of law or regulations, or factual inaccuracy with any Board decision.  Indeed, the Board is unable to determine which specific issues in which specific Board decisions the Veteran claims contain errors.  The Board's reading of the Veteran's statements concludes simply that he disagrees with the overall failure of the VA adjudicatory system to award him the benefits that he believes he deserves.  This is not a sufficient basis for a claim of CUE.  At a minimum, the Veteran must clearly identify the specific Board decision which he believes contains error, and the specific issue within that decision.  In this case, not only has the Veteran failed to do this, he himself appears to be unsure of just how many decisions or issues he believes contain errors, as he sometimes states that he has four CUE claims and sometimes five CUE claims.  As the Veteran has not identified the specific Board decisions and issues which contain error, let alone provided a clear explanation what, if any, legal error or factual error may have been committed, the Board finds that, at this time, no further consideration is warranted with regard to his general assertions of CUE.

Accordingly, the Board concludes that the criteria for revision or reversal of a previous, unspecified Board decision on the basis of CUE are not met because the Veteran has failed to comply with 38 C.F.R. § 20.1404(a) and (b).  As such, his arguments do not rise to the level of valid allegations of CUE and the motion is dismissed without prejudice to refiling.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1404(a), (b).


ORDER

The motion for revision of a previous, unspecified Board decision, is dismissed without prejudice to refiling.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


